



 
 
Exhibit 10.1

Five Below, Inc.
1818 Market Street
Suite 2000
Philadelphia, PA 19103
p 215.546.7909
f 215-546-8099
www.fivebelow.com


April 6, 2017


George S. Hill
Cranberry Township, PA


    
Dear George:


On behalf of Five Below, Inc. (the “Company”), I am proud to extend you an offer
to join our Company as Executive Vice President of Retail Operations. In this
position, you will report directly to Joel Anderson, Chief Executive Officer.
You will be working out of the Company’s Corporate Headquarters in Philadelphia,
PA and your anticipated start date is Monday, May 8, 2017. Your offer of
employment is expressly conditioned on approval by the Company’s Board of
Directors and your signing and returning this letter and the attached
Confidential Information and Developments Agreement (the “Non-Disclosure
Agreement”).


Your annual base salary will initially be $465,000 which will be paid every
other week, less payroll deductions and all required withholdings. You will be
reviewed annually beginning in April 2018. You will receive 4 weeks of vacation
during the first vacation year (May 1- April 30). In addition to your vacation,
you will receive five days of personal time during your first vacation year.


Upon execution of this offer letter, the Non-Disclosure Agreement attached
hereto and the commencement of your employment with the Company, you will be
eligible for the following additional items of compensation:


•
Signing Bonus: You will be entitled to a total signing bonus of $150,000.
Shortly after your start of employment, you will receive the first installment
of your signing bonus, $75,000, less payroll deductions and all required
withholdings. If within the first twelve months of employment your position is
terminated with “cause” by the Company or you choose to voluntarily terminate
your position, you will be required to repay this sign on bonus in full to the
Company upon leaving. You will receive the second installment of your signing
bonus approximately 12 months after your start of employment in the amount of
$75,000 subject to the same terms and conditions stated above.



•
Incentive Bonus: You will be eligible to participate in the Company’s Incentive
Bonus plan for the 2017 fiscal year, to be paid in 2018, currently targeted at
60% of your annual salary. Based on your start date, you will be eligible for
100% of your targeted bonus for the 2017 fiscal year. The amount of the bonus
will depend on a combination of various performance measures established by the
Compensation Committee of the Company’s Board of Directors, as well as your
achievement of individual performance goals. To be eligible to receive the bonus
you must be actively employed on the date the bonus is paid.

 
•
Initial Equity Grant: You will be eligible for an initial equity grant equal to
$800,000 delivered as follows:



•
Subject to the approval of the Compensation Committee of the Company’s Board of
Directors, on your start date (the “Effective Date”), you will receive an equity
grant of $800,000.   The equity grant will be delivered as $600,000 (75%) in
performance based restricted stock units (“PRSUs”) and $200,000 (25%) in
time-based restricted stock units (“RSUs”), determined as follows:



•
The actual number of PRSUs will be determined by dividing $600,000 by the
closing price of the Company’s common stock on the Effective Date. PRSUs vest
cumulatively over three years






--------------------------------------------------------------------------------





and are subject to your continued employment on the applicable vesting dates and
performance metrics established by the Compensation Committee of the Board.


•
The actual number of RSUs in the initial equity grant shall be determined by
dividing $200,000 by the closing price of the Company’s common stock on the
Effective Date.  Subject to your continued employment on the applicable vesting
date, RSUs will vest 50% on the second anniversary of the Effective Date; and
25% on each of the third and fourth anniversaries of the Effective Date.



Annual Long-Term Incentive Plan:   In or around April 2018, you will receive an
annual equity grant, pursuant to the Company’s long-term incentive program, with
a grant value equal to the target grant value for the Executive Vice Presidents
of the Company. This grant will be subject to the same terms and conditions as
referenced above.


(Note - bonus plans and subsequent equity awards are subject to change and could
affect your future participation level in these plans.)


•
Benefits: Full-time Home Office associates are eligible to enroll in the Five
Below health and wellness benefits effective their first day of hire. You must
take action and elect your health benefits during your first 30 days of hire or
you will be unable to participate in our health plans until the next Open
Enrollment held in June. Shortly after your start date, you will receive an
enrollment communication to the personal email address we have on file. If you
do not receive this message, contact the benefits department immediately at
benefits@fivebelow.com.



•
401k Plan: Full-time associates that are at least age 21 are eligible to
participate in the Five Below 401(k) Plan effective the first of the month after
30 days of employment. Associates are eligible for the Company match the first
of the quarter after they have worked 1,000 hours in a rolling 12-month period.



•
Relocation: You will be entitled to a “Level 1 Executive Relocation” as outlined
in the attached relocation policy.



(Note - Certain relocation expenses may be subject to payroll taxes and included
in wages on your W-2. If within the first twelve months of employment your
position is terminated with “cause” by the Company or you choose to terminate
voluntarily your position, you will be required to repay the relocation amounts
in full to the Company upon leaving.)


For purposes of the above, the term “cause” shall be defined as (i) alcohol
abuse or use of controlled drugs (other than in accordance with a physician’s
prescription); (ii) gross negligence or willful misconduct in the course of
employment (failure to meet performance standards or objectives, by itself, does
not constitute cause); (iii) any breach of any obligation or duty to the Company
or any of its affiliates (whether arising by statute, common law, contract or
otherwise) relating to confidentiality, noncompetition, non-solicitation or
property rights; (iv) other conduct involving any type of disloyalty to the
Company or any of its affiliates, including, without limitation, fraud,
embezzlement, theft or proven dishonesty; and (v) conviction of (or the entry of
a plea of guilty or nolo contendere to) a misdemeanor involving moral turpitude
or any felony.


You will be an “at-will” employee who can resign or terminate your employment
with the Company at any time. Likewise, the Company may terminate your
employment at any time and for any reason whatsoever, with or without “cause” or
advance notice. This at-will employment relationship cannot be changed except as
approved in writing by a duly authorized Company officer.


As a Company employee, you will be expected to abide by the Company rules and
regulations, and sign and comply with the Non-Disclosure Agreement attached
hereto, By executing this letter, you represent that (1) you will not be
prevented from performing any of your duties for the Company as a result of any
agreement with or other contractual or statutory obligation to (including,
without limitation, any non-competition, proprietary information or
confidentiality agreement) any prior employer and (2) the information from the
consumer report obtained in the Screening and Selection process does not result
in an adverse decision with regard to your employment. The employment terms in
this letter supersede any other agreements or promises made to you by anyone,
whether oral or written. As required by law, this offer is subject to
satisfactory proof of your right to work in the United States.


We are excited about working with you and having you as part of our team. If you
have any questions regarding this offer, please contact me. If acceptable,
please countersign and date this letter in the space provided below and return
the original of this letter to me by scanning to my email address at
bill.clark@fivebelow.com.







--------------------------------------------------------------------------------





Sincerely,
/s/ Bill Clark
Bill Clark
Senior Vice President of Human Resources




I have read and understand the terms of this employment offer and I accept this
offer as presented:


/s/George Hill                     April 7, 2017
George Hill                    Date



